Mr. Justice Robb
delivered the opinion of the Court:
We think this case ruled by the decision of the Supreme Court of the United States in Spalding v. Vilas, 161 U. S. 483, 40 L. ed. 780, 16 Sup. Ct. Rep. 631, and DeArnaud v. Ainsworth, 24 App. D. C. 167, 5 L.R.A. (N.S.) 163. In the Spalding Case it was ruled that the Postmaster General was directly in the line of his duty when he informed claimants that they were under no legal obligation to respect any transfer, assignment, or power of attorney which was null and void under sec. 3477 of the Revised Statutes, U. S. Comp. Stat. 1901, p. 2320; that the act of the head of one of the Departments of the government, in calling the attention of any person having business with his Department to a statute in any way relating to such business, cannot be made the foundation of a cause of action against such officer. The court declared that the same general considerations of public policy and convenience which demand for judges of courts of superior jurisdiction immunity from civil suits for damages arising from acts done by them in the course of their performance of judicial functions apply, to a large extent, to communications made by heads of executive departments, when engaged in the discharge of duties imposed upon them by law. The court said: “The interests of the people require that due protection be accorded to them in respect of their official acts. As in the ease of a judicial officer, we recognize a distinction between action taken by the head of a department in reference to matters which are manifestly or palpably beyond his authority, and action having more or less connection with the general matters committed by law to his control or supervision.”
In the DeArnaud Case, the defendant was chief of the Record and Pension Office, a Bureau in the War Department. The plaintiff had made application for a medal of honor, under an act of Congress authorizing distribution of such medals by the President. The defendant made a report, under departmental regulations, upon such application, to the Secretary of War. This report was charged to have been libelous. It was held *419that the Secretary of War, being the regularly constituted organ of the President for the administration of the military establishment of the United States, rules and regulations promulgated through him must be received as those of the Executive, and, as such, be binding upon all within the sphere of his legal and constitutional authority; that the work of the subordinates of the Secretary is, in contemplation of law, the work of his Department, and entitled to the' same privilegel protection attaching to that done by the Secretary in person. The court found that there was nothing in the report that did not “relate to or reflect upon the alleged questionable character of the plaintiff and the want of just foundation for the claim to honorable distinction set up by him.” The court further said: “The question of motive, or whether there was a want of good faith on the part of the defendant, in the making of the report, is not a material question in the case. A party is not liable for the motives with which he discharges an official duty; nor is he liable for any mistake of fact he may commit in the course of the exercise of that duty. Public policy affords absolute protection and immunity for what may be said or written by an officer in his official report or communication to a superior, when such report or communication is made in the course and discharge of official duty. Otherwise the perfect freedom which ought to exist in discharge of public duty might be seriously restrained, and often to the detriment of the public service. Of course, when a party steps aside from duty, and introduces into his report or communication defamatory matter wholly irrelevant and foreign to the subject of inquiry, a different question is presented.” The court further found that it is “not the particular position of the party making the report or communication that entitles it to absolute privilege, so much as the occasion of making it, and the reasons of public policy for the immunity.”
The above decisions contain an exhaustive review of the authorities. Consequently, it would be a work of supererogation on our part again to review them, and we shall not attempt it. The plaintiff was under the immediate direction and control of the defendant, who was at the head of an important bureau in *420the Department of the Interior. See secs. 431, 441, 462, and 463 of the Revised Statutes, U. S. Comp. Stat. 1901, pp. 248, 252, 262. Under the last-named section, the Commissioner of Indian Affairs, under the direction of the Secretary of the Interior, and agreeably to such regulations as the President may prescribe, is charged with the management of all Indian affairs and all matters arising out of Indian relations. Under the order of March 30, 1889, promulgated by the Secretary of the Interior, it was made the duty of heads of bureaus and other officers of the Department, in making recommendations for the dismissal of employees, to state “specifically the reasons therefor,” and to submit to the Secretary all papers bearing on the subject. The defendant, as commissioner, was without authority to remove the plaintiff. It was in the line of his duty, however, to make recommendation to that end to his superior, the Secretary. The letter forming the basis of the first count was obviously written in the line of his duty. The occasion therefore was privileged. Everything in this letter is relevant to the point upon which it centered, — the unfitness of the plaintiff for the position occupied by him. Had the Secretary himself written this letter to the plaintiff, and spread it upon the files of the Department as a justification for his action in dismissing the plaintiff, clearly personal motives could not have been imputed to such official conduct. And yet there is no more reason for imputing personal motives to the conduct of the head of the bureau, who, in the line of his duty, makes such a recommendation to his superior, the head of the Department, than in imputing such motives to the superior himself. To so hold would, in effect, largely interfere with the proper and effective administration of the business of the Department. Its head can intelligently act only through subordinates. But this question was fully reviewed in the DeArnaud Case, and requires no elaboration at our hands.
The second count is no better than the first. It is not based upon the letters which were written by the defendant to the subordinate in the field, but upon the statement of the defendant to his superior) the Secretary, embodying the substance of those *421letters. Here again tbe defendant was making an official communication in the course and discharge of an official duty. Had the defendant communicated these statements to one to whom he was under no obligation or duty to report, as the Commissioner of Pensions, a different case would be presented.
The judgment is affirmed, with costs. Affirmed.
An application by the appellant for the allowance of a writ of error to remove the cause to the Supreme Court of the United States was denied April, 1, 1912.